

117 HR 2859 IH: Restoring Neighborhoods and Strengthening Communities Act
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2859IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Ms. Williams of Georgia introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish the Restoring Neighborhoods and Strengthening Communities Program, and for other purposes.1.Short titleThis Act may be cited as the Restoring Neighborhoods and Strengthening Communities Act.2.Restoring neighborhoods and strengthening communities program(a)DefinitionsIn this section:(1)Capital construction grantThe term capital construction grant means a capital construction grant under subsection (e).(2)Community engagement, education, and capacity building grantThe term community engagement, education, and capacity building grant means a community engagement, education, and capacity building grant under subsection (c).(3)Community land trustThe term community land trust means a nonprofit organization established or with the responsibility, as applicable—(A)to develop the real estate created by the removal or capping of an infrastructural barrier; and(B)to carry out anti-displacement or community development strategies, including—(i)affordable housing preservation and development;(ii)homeownership and property improvement programs;(iii)the development or rehabilitation of park space or recreation facilities; and(iv)community revitalization and economic development projects.(4)Environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous populations that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects, as compared to other communities.(5)Infrastructural barrierThe term infrastructural barrier means a highway (including a limited access highway), a railway, a viaduct, a principal arterial facility, or any other transportation facility for which the high speeds, grade separation, or other design factors contribute to negative health impacts on adjacent communities or create an obstacle to connectivity, including—(A)obstacles to walking, biking, and mobility;(B)diminished access to destinations across the infrastructural barrier; or(C)barriers to the economic development of the surrounding neighborhood.(6)Planning and feasibility study grantThe term planning and feasibility study grant means a planning and feasibility study grant under subsection (e).(7)ProgramThe term program means the program established under subsection (b).(8)SecretaryThe term Secretary means the Secretary of Transportation.(9)Tribal governmentThe term Tribal government means the recognized governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, community, component band, or component reservation, individually identified (including parenthetically) in the list published most recently as of the date of enactment of this Act pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(b)Establishment(1)In generalThe Secretary shall establish a program to help communities—(A)identify infrastructural barriers within the community that—(i)create obstacles to mobility or economic development; or(ii)expose the community to high levels of particulate matter, noise pollution, and other public health and safety risks;(B)study the feasibility of improving, and develop plans to improve, community connectivity, including through—(i)removal or retrofit of an infrastructural barrier; or(ii)construction or adaptive reuse of facilities to mitigate the obstacle created by the infrastructural barrier by enhancing connectivity across the infrastructural barrier;(C)plan the redevelopment of any land made available by the removal or retrofit of the infrastructural barrier, with a focus on improvements that will benefit the populations impacted by or previously displaced by the infrastructural barrier;(D)access funding to carry out the activities described in subparagraphs (B) and (C); and(E)require the equity of any activities carried out under the program, including by garnering community engagement, avoiding displacement, and ensuring local participation in jobs created through those activities.(2)Types of grantsUnder the program, the Secretary shall award the following types of grants:(A)Community engagement, education, and capacity building grants.(B)Planning and feasibility study grants.(C)Capital construction grants.(3)Multiple grants permittedAn eligible entity may apply for and receive funding from more than 1 type of grant described in paragraph (2). (c)Community engagement, education, and capacity building grants(1)Eligible entitiesThe Secretary may award a community engagement, education, and capacity building grant to carry out community engagement, education, and capacity building activities described in paragraph (2) to—(A)a unit of local government, a metropolitan planning organization, or a group of local governments;(B)a Tribal government or a consortium of Tribal governments;(C)a political subdivision of a State or local government;(D)a special purpose district or a public authority with a transportation function; and(E)a nonprofit organization.(2)Eligible activitiesA community engagement and capacity building activity referred to in paragraph (1) includes an activity—(A)to educate community members about opportunities to affect transportation and economic development planning and investment decisions;(B)to build organizational or community capacity to engage in transportation and economic development planning;(C)to identify community needs and desires for community improvements;(D)to develop community-driven solutions to local challenges;(E)to conduct assessments of equity, mobility and access, environmental justice, affordability, economic opportunity, health outcomes, and other local goals; (F)to form a Community Advisory Board in accordance with subsection (f); and(G)to engage community members in scenario planning.(3)Federal shareThe Federal share of the cost of an activity carried out with funds from a community engagement, education, and capacity building grant may be up to 100 percent, at the discretion of the eligible entity.(4)LimitationOf the amounts made available to carry out this section each fiscal year, the Secretary may use not more than 20 percent to award community engagement, education, and capacity building grants.(d)Planning and feasibility study grants(1)Eligible entities(A)In generalThe Secretary may award a planning and feasibility study grant to carry out planning activities described in paragraph (2) to—(i)a State or group of States;(ii)a unit of local government, a metropolitan planning organization, or a group of local governments;(iii)a Tribal government or a consortium of Tribal governments;(iv)a political subdivision of a State or local government;(v)a special purpose district or a public authority with a transportation function;(vi)a multi-State or multijurisdictional group of public entities; and(vii)a nonprofit organization.(B)PartnershipsIn the case of an eligible entity that is not the owner of the infrastructural barrier that is the subject of the planning and feasibility study grant, the eligible entity shall demonstrate the existence of a partnership with the owner of the infrastructural barrier.(2)Eligible activitiesA planning activity referred to in paragraph (1)(A) includes—(A)development of designs and artistic renderings to facilitate community engagement;(B)traffic studies, nonmotorized accessibility analyses, equity needs analyses, and collection of other relevant data;(C)planning studies to evaluate the feasibility of removing or retrofitting an infrastructural barrier, or the construction or constructive reuse of facilities to mitigate the obstacle created by the infrastructural barrier by enhancing connectivity across the infrastructural barrier;(D)public engagement activities to provide opportunities for public input into a plan to remove, convert, or mitigate an infrastructural barrier; (E)environmental review, consultation, or other action required under any Federal environmental law relating to the review or approval of a project to remove, retrofit, or mitigate an existing infrastructural barrier;(F)establishment of a community land trust; and(G)other transportation planning activities required in advance of a project to remove, retrofit or mitigate an existing infrastructural barrier, as determined by the Secretary.(3)PriorityIn selecting eligible entities to receive a planning and feasibility study grant, the Secretary shall give priority to eligible entities that seek to carry out a traffic study that includes consideration of—(A)safety;(B)health impacts;(C)levels of single-occupancy vehicular travel;(D)access to jobs and services; and(E)levels of traffic stress.(4)Federal share(A)In generalSubject to subparagraph (B), the Federal share of the cost of an activity carried out with funds from a planning and feasibility study grant shall be not more than 80 percent.(B)WaiverThe Secretary may waive the non-Federal share requirement under subparagraph (A) if the Secretary determines that the recipient of a grant cannot meet the requirement due to financial hardship.(e)Capital construction grants(1)Eligible entitiesThe Secretary may award a capital construction grant to the owner of an infrastructural barrier to carry out a project described in paragraph (3) for which all necessary feasibility studies and other planning activities have been completed.(2)PartnershipsFor the purpose of submitting an application for a capital construction grant, an owner of an infrastructural barrier may, if applicable, partner with—(A)a State or group of States;(B)a unit of local government, a metropolitan planning organization, or a group of local governments;(C)a Tribal government or a consortium of Tribal governments;(D)a political subdivision of a State or local government;(E)a special purpose district or a public authority with a transportation function;(F)a multi-State or multijurisdictional group of public entities; or(G)a nonprofit organization.(3)Eligible projects(A)In generalA project eligible to be carried out with a capital construction grant includes—(i)the removal of an infrastructural barrier;(ii)the retrofit of an infrastructural barrier in a way that enhances community connectivity and is sensitive to the context of the surrounding community, including retrofits to a highway to cap the facility or replace the facility with an at-grade arterial roadway;(iii)the construction or adaptive reuse of facilities that improve connectivity across the infrastructural barrier; (iv)the replacement of an infrastructural barrier with a new use or facility that has been identified by members of the community; and(v)the construction of other transportation improvements that address the mobility needs of the community.(B)ExclusionFunds from a capital construction grant shall not be used on a project that increases net capacity for vehicular travel. (4)Priority for capital construction grantsIn selecting eligible entities to receive a capital construction grant, the Secretary shall give priority to eligible entities that—(A)provide the majority of project benefits to 1 or more environmental justice communities;(B)have entered into a community benefits agreement with representatives of the community;(C)have formed a Community Advisory Board under subsection (f); (D)have demonstrated a plan for improving transit services, mobility for pedestrians and bicyclists, or enhancing safety features for nonmotorists (as that term is used in the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration); (E)have demonstrated a plan for reducing greenhouse gas emissions or improving air quality; or(F)have demonstrated a plan for—(i)employing residents in the area impacted by the activity or project through targeted hiring programs; and(ii)contracting and subcontracting with disadvantaged business enterprises. (5)Requirements(A)Community supportIn order to receive a capital construction grant, the owner of the applicable infrastructural barrier shall demonstrate that the project is supported by the community in the immediate vicinity of the project. (B)Anti-displacement policy or community land trust requiredIn order to receive a capital construction grant, the owner of the applicable infrastructural barrier shall demonstrate that the project serves a community in which an anti-displacement policy or a community land trust is in effect.(C)Buy AmericaA capital construction grant may not be used to carry out an eligible project unless the project complies with section 313 of title 23, United States Code.(6)Federal share(A)In generalExcept as provided in subparagraphs (B) and (C), the Federal share of the cost of a project carried out with a capital construction grant may be not more than 80 percent.(B)WaiverThe Secretary may waive the non-Federal share requirement under subparagraph (A) if the Secretary determines that the recipient of a grant cannot meet the requirement due to financial hardship. (C)Maximum federal involvementFederal assistance other than a capital construction grant may be used to satisfy the non-Federal share of the cost of a project for which the grant is awarded.(f)Community advisory board(1)In generalTo help achieve inclusive economic development benefits, an eligible entity may form a community advisory board, which shall—(A)facilitate community engagement with respect to the activity or project proposed to be carried out; and(B)track progress with respect to commitments of the eligible entity to inclusive employment, contracting, and economic development under the activity or project.(2)MembershipIf an eligible entity forms a community advisory board under paragraph (1), the community advisory board shall be composed of representatives of—(A)residents in the immediate vicinity of the project;(B)owners of businesses that serve the community;(C)labor organizations that represent workers that serve the community; and(D)State and local government. (3)Collection of demographic information(A)CollectionThe Secretary shall provide for the collection of demographic information of the membership of community advisory boards formed under paragraph (1).(B)Access to informationThe Secretary shall establish appropriate procedures—(i)to protect the personally identifying information submitted under subparagraph (A); and(ii)to ensure that any information collected under this paragraph is not included when an application for a grant under this section is examined.(C)Report to CongressThe Secretary shall, on a biennial basis, submit to Congress a report that—(i)evaluates the information collected under this paragraph; and(ii)includes recommendations—(I)to improve the diversity of community advisory boards formed under paragraph (1); and(II)to improve data collection under this paragraph.(g)Study on infrastructural barriers(1)In generalThe Secretary shall conduct a study—(A)to identify communities across the United States that have infrastructural barriers; and(B)to measure the environmental, public health, and economic harm done to the communities identified under subparagraph (A) as a result of those infrastructural barriers.(2)ConsultationIn conducting the study under paragraph (1), the Secretary shall consult with—(A)State departments of transportation;(B)units of local government, Tribal governments, and metropolitan planning organizations that represent jurisdictions impacted by infrastructural barriers; and(C)special purpose districts and public authorities with a transportation function.(3)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress and make publicly available a report describing the results of the study conducted under paragraph (1).(4)MapNot later than 2 years after the date of enactment of this Act, the Secretary shall establish an online tool to map infrastructural barriers identified in the study conducted under paragraph (1).(h)Davis-Bacon(1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors or subcontractors on projects carried out in whole or in part using a grant under the program shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (i)Administrative costsFor each fiscal year, the Secretary may use not more than 2 percent of the amounts made available for the program for the costs of administering the program.(j)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—(1)assesses the impacts and benefits of highway removals on congestion, mobility, and safety in the project vicinity, and the extent to which those impacts differ from projected impacts;(2)includes recommendations for how traffic forecasting should—(A)consider nonmotorized travel demand; and(B)track and be updated in response to observed travel behavior responses to changes in transportation capacity and land use; and(3)includes recommendations for how environmental reviews for projects funded under the Federal-aid highway program should consider, identify, and quantify, during project development, any diminished access, including nonmotorized access, that will result from the project. (k)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out the program $3,000,000,000 for each of fiscal years 2022 through 2026. (2)Environmental justice communitiesOf the amounts made available under paragraph (1) for each fiscal year, not less than 40 percent shall be directed towards environmental justice communities.